DETAILED ACTION
Status of Claims: Claims 1-4, 8-11, 14-17, 20-23, 26-29, 33-36, 39-42, and 45-48 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, 14-17, 20-23, 26-29, 33-36, 39-42, and 45-48 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Wang et al. (US 20190141681 A1).
Regarding claim 1, Wang et al. disclose a method for determining a subframe type, the method comprising: detecting an indicator for determining a subframe type in a preset resource (fig. 13; detecting DCI in CSS in a subframe); and determining a subframe type according to a detection result, wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe, and the preset subframe is a subframe comprising at least uplink (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 2, Wang et al. further suggest wherein the detecting an indicator for determining a subframe type in a preset resource comprises: detecting, in a preset resource, a downlink control channel for scheduling a downlink transmission, or a downlink control channel indicating a downlink Semi-Persistent Scheduling (SPS) resource release; and/or detecting a downlink control channel for scheduling uplink transmission in a preset resource (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; subframe is for downlink and/or uplink transmission).
Regarding claim 3, Wang et al. further suggest wherein the determining the subframe type according to the detection result through at least one of following schemes: scheme 1: when the downlink control channel is detected, determining a subframe type of a subframe in which the downlink control channel is transmitted, or subframe types of N1 subframes starting with the subframe in which the downlink 
(paragraph [0055]; DCI detected for scheduling the type of subframes starting from the shortened TTI in the subframe. DCI is transmitted in the subframe in PDCCH or in the start of shortened TTI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD). 
Regarding claim 4, Wang et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combinations of subframe types, wherein each of the combinations of subframe types comprises particular subframe type of respective ones of a plurality of subframes (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD). 
Regarding claim 8, Wang et al. further suggest wherein the preset resource is each subframe in each radio frame, or a set of subframes notified in configuration signaling (fig. 12; DCI is transmitted in CSS in a subframe). 
Regarding claim 9, Wang et al. further suggest wherein the detecting the indicator for determining a subframe type in the preset resource comprises: receiving common information or UE-specific information in the preset resource (paragraph [0113]; DCI transmitted in the subframe carriers common information for one slot or one subframe; and also carries UE-specific information (paragraph [0041])). 
Regarding claim 10, Wang et al. further suggest wherein the determining the subframe type according to the detection result comprises: determining a special subframe or a preset subframe in a preset period according to the common information or the UE-specific information (paragraphs [0041] [0060]; the DCI carries some common information for one slot or one subframe (UE specific) which may be specific to the scheduled shortened TTIs. The shortened TTI subframe is determined based on the DCI which carries the common information. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes). 
Regarding claim 11, Wang et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified by configuration signaling (paragraph [0060]; Subframe contains DwPTS, guard band, and UpPTS configurable by RRC. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 14, Wang et al. disclose a method for notifying a subframe type, the method comprising: determining a preset resource for transmitting an indicator, wherein the indicator is applied to indicate a UE to determine a subframe type (fig. 12 and paragraph [0062]; forming DCI for indicating a type of subframes (shortened TTI or normal subframes)) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI in the subframe); and transmitting the indicator over the preset resource, wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe, and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 12; transmitting the DCI in CSS in a subframe) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD). 
Regarding claim 15, Wang et al. further suggest wherein the transmitting the indicator over the preset resource comprises: transmitting a downlink control channel for scheduling downlink transmission, or a downlink control channel indicating a downlink SPS resource to be released, over the preset resource; and/or transmitting a downlink control channel for scheduling uplink transmission, over the preset resource (fig. 12 and paragraph [0062]; forming DCI for indicating a type of subframes (shortened TTI or normal subframes)) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI in the subframe) (paragraph [0060]; subframe is for downlink and/or uplink transmission). 
Regarding claim 16, Wang et al. further suggest wherein the transmitting the indicator over the preset resource through at least one of following schemes: scheme 1: the downlink control channel carries notification information for indicating the UE to determine a subframe type of a subframe in which the downlink control channel is transmitted, or a subframe type of N1 subframes starting with the subframe in which the downlink control channel is transmitted, or a subframe type of N1 subframes succeeding to the subframe in which the downlink control channel is transmitted, or a subframe type of a subframe scheduled by the downlink control channel, or a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel, wherein N1 and N2 are positive integers; or scheme 2: transmitting the downlink control channel for scheduling downlink transmission, the downlink control channel indicating a downlink SPS resource to be released, over the preset resource to instruct the UE to determine a subframe type of a subframe in which the downlink control channel is transmitted, as a downlink subframe or a special subframe or a preset subframe, or determine a subframe type of N1 subframes starting with the subframe in which the downlink control channel is transmitted, as a downlink subframe or a special subframe or a preset subframe, or determine a subframe type of N1 subframes succeeding to the subframe in which the downlink control channel is transmitted, as a downlink subframe or a special subframe or a present subframe, wherein N1 is a 
(paragraph [0055]; DCI detected for scheduling the type of subframes starting from the shortened TTI in the subframe. DCI is transmitted in the subframe in PDCCH or in the start of shortened TTI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD). 
Regarding claim 17, Wang et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combination of subframes, wherein each of the combinations of subframes comprises particular subframe type of respective ones of a plurality of subframes (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 20, Wang et al. further suggest wherein the preset resource is each subframe in each radio frame, or a set of subframes notified in configuration signaling (fig. 12; DCI is transmitted in CSS in a subframe). 
Regarding claim 21, Wang et al. further suggest wherein the transmitting the indicator over the preset resource comprises: transmitting the indicator in common information or UE-specific information over the preset resource (paragraph [0113]; DCI transmitted in the subframe carriers common information for one slot or one subframe; and also carries UE-specific information (paragraph [0041])). 
Regarding claim 22, Wang et al. further suggest wherein the indicator indicates a special subframe or a preset subframe in a preset period (paragraphs [0041] [0060]; the DCI carries some common information for one slot or one subframe (UE specific) which may be specific to the scheduled shortened TTIs. The shortened TTI subframe is determined based on the DCI which carries the common information. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes). 
Regarding claim 23, Wang et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified in configuration signaling (paragraph [0060]; Subframe contains DwPTS, guard band, and UpPTS configurable by RRC. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD). 
Regarding claim 26, Wang et al. disclose an apparatus for determining a subframe type, the apparatus comprising: a processor and a memory, wherein the processor is configured to read and execute a program in the memory: to detect an indicator for determining a subframe type in a preset resource (fig. 13; detecting DCI in CSS in a subframe); and to determine a subframe type according to a detection result, wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe, and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD). 
Regarding claim 27, Wang et al. further suggest wherein the processor is further configured to read and execute a program in the memory to detect in the preset resource a downlink control channel for scheduling a downlink transmission, or a downlink control channel indicating a downlink SPS resource release; and/or to detect a downlink control channel for scheduling a uplink transmission in a preset resource (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; subframe is for downlink and/or uplink transmission). 
Regarding claim 28, Wang et al. further suggest wherein the processor is further configured to read and execute a program in the memory to perform at least one of following schemes: scheme 1: when the downlink control channel is detected, determining a subframe type of a subframe in which the downlink control channel is transmitted, or a subframe type of N1 subframes starting with the subframe in which the downlink control channel is transmitted, or a subframe type of N1 subframes succeeding to the subframe in which the downlink control channel is transmitted, or a subframe type of a subframe scheduled by the downlink control channel, or a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel according to notification information carried in the downlink control channel, wherein N1 and N2 are positive integers; scheme 2: when the downlink control channel for scheduling a downlink transmission, or the downlink control channel indicating a downlink SPS resource release is detected, determining a subframe type of a subframe in which the downlink control channel is transmitted as a downlink subframe or a special subframe or a preset subframe, or determining a subframe type of N1 subframes starting with the subframe in which the downlink control channel is transmitted as a downlink subframe or a spectral subframe or a preset subframe, or determining a subframe type of N1 subframes succeeding to the subframe in which the downlink control channel is as a downlink subframe or a special subframe or a preset subframe, wherein N1 is a positive integer; and/or when the downlink control channel for 
(paragraph [0055]; DCI detected for scheduling the type of subframes starting from the shortened TTI in the subframe. DCI is transmitted in the subframe in PDCCH or in the start of shortened TTI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 29, Wang et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 33, Wang et al. further suggest wherein the preset resource is each subframe in each radio frame, or a set of subframes notified in configuration signaling (fig. 12; DCI is transmitted in CSS in a subframe). 
Regarding claim 34, Wang et al. further suggest wherein the processor is further configured to read and execute a program in the memory to receive common information or UE-specific information in the preset resource (paragraph [0113]; DCI transmitted in the subframe carriers common information for one slot or one subframe; and also carries UE-specific information (paragraph [0041])). 
Regarding claim 35, Wang et al. further suggest wherein the processor is further configured to read and execute a program in the memory to determine a special subframe or a preset subframe in a preset period according to the common information or the UE-specific information (paragraphs [0041] [0060]; the DCI carries some common information for one slot or one subframe (UE specific) which may be specific to the scheduled shortened TTIs. The shortened TTI subframe is determined based on the DCI which carries the common information. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes). 
Regarding claim 36, Wang et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified by configuration signaling (paragraph [0060]; Subframe contains DwPTS, guard band, and UpPTS configurable by RRC. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 39, Wang et al. disclose an apparatus for notifying a subframe type, the apparatus comprising: a processor and a memory, wherein the processor is configured to read and execute a program in the memory: to determine a preset resource for transmitting an indicator, wherein the indicator is applied to indicate a UE to determine a subframe type (fig. 12 and paragraph [0062]; forming DCI for indicating a type of subframes (shortened TTI or normal subframes)) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI in the subframe); and to transmit the indicator over the preset resource, wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe, and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 12; transmitting the DCI in CSS in a subframe) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD). 
Regarding claim 40, Wang et al. further suggest wherein the processor is further configured to read and execute a program in the memory to transmit a downlink control channel for scheduling downlink transmission, or a downlink control channel indicating a downlink SPS resource to be released, over the preset resource; and/or to transmit a downlink control channel for scheduling uplink transmission, over the preset resource (fig. 12 and paragraph [0062]; forming DCI for indicating a type of subframes (shortened TTI or normal subframes)) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI in the subframe) (paragraph [0060]; subframe is for downlink and/or uplink transmission). 
Regarding claim 41, Wang et al. further suggest wherein the processor is further configured to read and execute a program in the memory to perform at least one of following schemes: scheme 1: the downlink control channel carries notification information for indicating the UE to determine a subframe type of a subframe in which the downlink control channel is transmitted, or a subframe type of N1 subframes starting with the subframe in which the downlink control channel is transmitted, or a subframe type of N1 subframes succeeding to the subframe in which the downlink control channel is transmitted, or a subframe type of a subframe scheduled by the downlink control channel, or a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel, wherein N1 and N2 are positive integers; or scheme 2: transmitting the downlink control channel for scheduling downlink transmission, or the 
(paragraph [0055]; DCI detected for scheduling the type of subframes starting from the shortened TTI in the subframe. DCI is transmitted in the subframe in PDCCH or in the start of shortened TTI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD). 
Regarding claim 42, Wang et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combination of subframes, wherein each of the combinations of subframes comprises particular subframe type of respective ones of a plurality of subframes (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 45, Wang et al. further suggest wherein the preset resource is each subframe in each radio frame, or a set of subframes notified in configuration signaling (fig. 12; DCI is transmitted in CSS in a subframe). 
Regarding claim 46, Wang et al. further suggest wherein the processor is further configured to read and execute a program in the memory to transmit the indicator in common information or UE specific information over the preset resource (paragraph [0113]; DCI transmitted in the subframe carriers common information for one slot or one subframe; and also carries UE-specific information (paragraph [0041])). 
Regarding claim 47, Wang et al. further suggest wherein the indicator indicates a special subframe or a preset subframe in a preset period (paragraphs [0041] [0060]; the DCI carries some common information for one slot or one subframe (UE specific) which may be specific to the scheduled shortened TTIs. The shortened TTI subframe is determined based on the DCI which carries the common information. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes). 
Regarding claim 48, Wang et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified in configuration signaling (paragraph [0060]; Subframe contains DwPTS, guard band, and UpPTS configurable by RRC. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Response to Remarks/Arguments
Applicant's remarks/arguments filed 10/12/2020 have been fully considered but they are not persuasive. On pages 14-16 of the Applicant’s remarks regarding claim 1 and claims 14, 26, 39 which recite similar elements, Applicant submits that Wang does not disclose each and every element of at least the elements below recited in claim 1: “wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe, and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources." Wang merely discussed that the UE determines a subframe is one frame having 14 OFDM symbols (i.e., normal TTI) or a shortened TTI having 7 or less OFDM symbols according to the type of DCI. Furthermore, the DCI of Wang is used to schedule the TTI,e.g., the first type of DCI is used to schedule a normal TTI, and the second type of DCI is used to schedule a shortened TTI in the subframe, rather than determining the subframe type comprises at least one of a downlink subframe, an uplink 
In response, the Examiner respectfully disagrees with the Applicant’s assertion that Wang fail to disclose “wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe, and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources." as recited in claims 1, 14, 26, and 39. Wang, in paragraph [0040], discloses detecting, by the UE, a DCI (first type or second type). The UE can use the detected DCI to determine whether the subframe is a normal subframe (1 type) or a subframe with shortened TTIs. The subframe with shortened TTI is a new type of subframe and is referred to as a shortened TTI subframe (paragraph [0060] and fig. 13). Thus Wang discloses detecting an indicator for determining a subframe type and determining a subframe type (whether it is a normal subframe type or shortened TTI subframe type (new type) based on the detected DCI. Further, Wang disclose that the subframe type (shortened TTI subframe) can be used for downlink transmission and uplink transmission. Thus the subframe type (the shortened TTI subframe) comprises at least one of a downlink subframe and an uplink subframe. Moreover, the shortened TTI subframe type disclosed by Wang can be considered/interpreted as a special subframe because it is not the normal subframe type disclosed by Wang as regular/usual or common. Thus Wang clearly discloses each and every elements “wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe, and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources." as recited in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure of claim 1. Ang et al. (US 20170170944 A1) discloses detecting/identifying a DL-centric dynamic subframe type or UL-centric dynamic subframe type based on an indicator in header of a subframe.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476